Citation Nr: 9908472	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-50 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to wavier of an overpayment of improved 
disability pension benefits in the amount of $4,059.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board concludes that a remand of this case is in order 
based on an incomplete appellate record.  It is unclear from 
the record on appeal how the RO calculated the overpayment in 
question.  The Committee's decision of June 1996 reflects 
that the overpayment was based on the appellant's 
"Eligibility Verification Report" (EVR) dated in June 1994, 
that revealed receipt of spousal income in the amount of 
$7,729 for the reporting period beginning June 1, 1993, and 
ending May 31, 1994.

The facts surrounding the creation of the overpayment at 
issue disclose that in June 1993, the appellant applied for, 
and was awarded, improved disability pension benefits in the 
amount of $135 per month, effective July 1, 1993.  His claim 
was granted based on receipt of VA Form 21-527, Income-Net 
Worth and Employment Statement, received on June 3, 1993.  On 
that form he reported no other income for himself and his 
wife except for social security benefits paid to him in the 
monthly amount of $696.60.  Based on this information, the 
RO's award letter informed the appellant that his income-
adjusted award of pension was based on the difference between 
the maximum annual rate of pension in effect at that time and 
the $696.60 he received from social security benefits.  His 
award included additional benefits for one dependent, his 
wife.  The appellant previously had been in receipt of 
pension benefits, but those benefits were terminated 
following an overpayment in 1983 due to failure to report 
income received from social security benefits.  That 
overpayment was waived on the basis of undue hardship.  He 
had not re-applied for pension benefits until June 1993 when 
he filed the aforementioned VA Form 21-527.
Although the letter in the claims file is undated, the record 
reflects that the pension benefits awarded in June 1993 were 
terminated in December 1995 for the reporting period June 1, 
1993 to May 31, 1994, based on excessive income.  As 
mentioned above, the overpayment was based on the appellant's 
EVR of June 1994 that revealed receipt of employment income 
paid to his wife in the amount of $7,729 in 1993, an amount 
which when added with his social security benefits far 
exceeded the countable annual income limit for pension.

In January 1996, the appellant's wife submitted additional 
information concerning income and cash proceeds she received 
in 1993.  Specifically, she reported earning over $8,000 from 
employment with a photography studio (the record reflects her 
last day on the job for this outfit was May 3, 1993), receipt 
of $111 from interest income, interest of $11 from an 
insurance policy, and over $4600 in earnings from a profit 
sharing employee trust fund and a 401K retirement 
disbursement.  A state income tax return for 1993 was 
attached with her statement and this return indicated that 
she earned over $12,000 in gross income for that year.

As it is shown by the evidence that the appellant's wife did 
not work in 1993 after May 3, 1993, it appears that her 
$8,000 in wages from her employment with the photography 
school were earned prior to the reporting period in question, 
June 1, 1993 to May 31, 1994, and therefore should not have 
counted in determining the appellant's income for that 
period.  However, it is unclear from the record when she 
received the cash proceeds from the interest income, 
insurance interest, and profit sharing/401K funds she 
reported for 1993 in her January 1996 statement in support of 
claim.  Hence, the Board concludes that additional 
development on remand is required.

Appellate review is frustrated when the record before the 
Board is incomplete.  The United States Court of Appeals for 
Veterans Claims has in similar circumstances remanded waiver 
of overpayment appeals back to the Board and RO for 
readjudication because the Board's decision did not rely on 
adequate documentation in the file to support its decision.

The Board is not implying that the Committee was incorrect in 
its calculation of the overpayment.  However, although 
internal agency practices are appropriate for the day-to-day 
administration of a benefits program, claims adjudication and 
appellate review require detailed documentation of the 
agency's decision-making process and record notice of such 
documentation to the appellant.  In an overpayment case, such 
documentation necessarily includes a detailed analysis of how 
the overpayment was calculated.  Therefore, the Board must 
have record evidence showing how the Committee calculated the 
overpayment of $4,059 and on what documentation or evidence 
in the file such calculation was made.

In light of the above, the Board finds that additional 
development of the appellate record is required.  In this 
regard, the RO should prepare a paid-and-due audit of the 
appellant's countable annual income beginning in June 1993 
and ending in May 1994, which sets forth in detail the bases 
for the Committee's calculations and includes documentation 
from relevant sources supporting such calculations.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the appellant for the period 
in question.  In this regard, the RO 
should calculate the total amount of the 
appellant's countable annual income 
beginning in June 1993 and should set 
forth in detail the bases for its 
calculations.  In addition, the RO should 
specifically note the amounts of pension 
that were actually paid to the appellant 
during the period in question and should 
also note the amounts of pension the 
appellant was actually due during such 
period.  Further, the RO should detail 
how the amounts of Social Security and 
any income from all sources, in 
particular, the over $4,600 in funds 
received from the profit sharing and 401K 
distributions to his wife in 1993, the 
appellant received during this entire 
period (June 1993 - May 1994) were 
calculated and upon which information 
such calculations were based.  In 
connection with this action, the RO 
should request from the Social Security 
Administration an audit of benefits paid 
to the appellant for the period in 
question.  Similarly, the RO should 
detail how any deductions, in particular, 
unreimbursed medical expenses, from the 
appellant's countable income were 
calculated and upon which information 
such calculations were based.  All 
sources from which information pertinent 
to the RO's calculations has been gleaned 
should be included in the audit report.  
If appropriate, the RO is advised to 
ensure that its audit complies with M21-
1, Part IV, Chapter 31, Subchapter IX 
regarding income verification matching 
for the funds received from the sources 
cited above for the tax years 1993 and 
1994.

2.  The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the overpayment 
of pension benefits for the period in 
question and, in this regard, he should 
be provided a copy of the RO's paid-and-
due audit report.  In connection with 
this action, the RO should ask the 
appellant whether he wishes to submit any 
additional information that pertains to 
the proper calculation of the overpayment 
in question.

3.  The appellant should also be 
requested to complete and submit a 
current Financial Status Report, (VA Form 
4-5655).  In completing such report, the 
appellant is reminded to accurately 
report all income received and expenses 
paid on a monthly basis.

4.  Following completion of the above, 
the Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence received 
since the October 1996 supplemental 
statement of the case.  To this end, full 
consideration should be given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a) (1998).  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and associated with the claims 
folder.

5.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 19.31 (1998), 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal.  This document should reflect 
detailed reasons and bases for the 
decision reached.  The appellant should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The purpose of this REMAND is to further develop the record 
and the Board does not intimate any opinion, either factual 
or legal, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


